    Case 8:19-cv-02876-TDC Document 14-10 Filed 02/21/20 Page 1 of 3




May 3, 2017

Lauren Pierce
National Archives and Records Administration
OIS, IT Security Management Division
8601 Adelphi Rd.
College Park, MD 20740


Dear Ms. Pierce:

In order to proceed and adequately address your request for a reasonable accommodation,
noted below are two (2) item needed from you/and/or your doctor as soon as possible.

   1. Please complete and return the attached Authorization to Provide Limited Medical
      Documentation form. This form should be filled out by you; the doctor does not
      need to fill it out.
           •   The above form authorizes the NARA offices with a need-to-know to share medical
               information with other NARA offices having a need-to-know. Such NARA offices may
               include Labor/ Employee Relations and Benefits branch, EEO Office - Disability
               Employment Program Manager, and General Counsel.



   2. Request for medical documentation/letter (this letter) from your doctor with
      detailed responses to the medical questions below. Please note the medical
      documentation/letter must be on official letter head, typed and signed by the
      doctor.

Also, if you have any updated medical documentation on hand, please provide me with a
copy via fax at 301-837-2030, or by email at Amii.Limpp@NARA.gov.


The following medical questions require detailed responses from your doctor and must be on
official letter head, typed and signed by the doctor. The doctor should take into consideration the
physical requirements of the job in question, and your ability to navigate and be present in the
workplace. I encourage you to discuss with your physician any difficulties you are experiencing
in the workplace or performing your duties. After reviewing the position description, your
treating physician should state:

1. What, if any, medical impairment has Ms. Pierce been diagnosed with?
    Case 8:19-cv-02876-TDC Document 14-10 Filed 02/21/20 Page 2 of 3



2. What, if any, medical restrictions does Ms. Pierce have with regard to her ability to perform
   the essential duties of her job as described in the attached position description?
3. Does the identified impairment affect any major life activities (for example, walking, talking,
   eating, sleeping, etc.)?
4. If Ms. Pierce’s impairments affect one or more major life activities, please indicate whether
   the limitation is substantial—that is, how does the limitation compare with the ability of the
   average person in the general population? (For example, is Ms. Pierce’s limitation in the 10%
   range, or is it closer to the 80% range?)

5. How long is the impairment expected to last? Please provide a prognosis, including
   plans for future treatment and an estimate of the expected dates of full or partial
   recovery, and/or duration of limitations (e.g. temporary, permanent, 6 weeks,
   etc.).

6. Advice on whether Ms. Pierce’s medical condition(s) or limitation(s) allow her to
   report for duty on a regular, full-time basis, and able to perform the full range of her
   job duties.

7. Ms. Pierce’s job entails developing NARA computer security policies, overseeing and
   ensuring the implementation of appropriate Security and Privacy Controls thoroughout
   the system, resolving technical and privacy issues for all NARA IT systems, amongst
   others. Please refer to the attached position description for more information.

  Please identify if there are any time, processing, organizational limitations, weight,
  distance, or other restrictions on any of those activities. Please be specific.

8. What accommodations, if any, will be required? Previous documentation from your
   office dated April 9, 2017, indicated that Ms. Pierce’s symptoms have “worsened from
   repeated exposure to allergens at work and have required emergent intervention. Her
   symptoms now limit ability to perform essential duties at work; however, she is
   asymptomatic at home and may work without restriction from home”. In response to
   her situation, NARA has had an outside organization (ATI), come in to perform an
   indoor air quality survey and testing. The results are enclosed.

Therefore, the Agency does not agree that her condition was caused by an environment
allergen here on the premises of NARA. Is it possible that her reaction could stem from
other environmental allergens?

Regarding this issue with environmental allergens, what recommendations and
accommodations do you have which would allow Ms. Pierce to perform the essential
duties of her position?

9. Discuss whether or not Ms. Pierce will suffer injury or harm by performing the essential
   duties of her position, with or without accommodation.
    Case 8:19-cv-02876-TDC Document 14-10 Filed 02/21/20 Page 3 of 3



10. Do you have any additional comments or information you would like to provide? Thank you.

The physical requirements and the nature of the work environment for an IT Security Privacy
Specialist INFOSEC, GS-2210-14 may include but are not limited to:

Summary - Physical and Work Conditions

PHYSICAL DEMANDS

There are no substantial physical demands, except that in the event of an actual security exposure
event the incumbent would be on duty or on call around the clock.

WORK ENVIRONMENT

The work is primarily performed in office and computer facility settings, but may require field
inspections of computer and communications facilities.

Incumbent requires access to classified materials up to and including Top Secret.


Please submit the above items to me by Thursday, May 25, or before via fax at 301-
837-2030, or by email at Amii.Limpp@NARA.gov . If you need additional time to
obtain this information from your doctor, please notify me as soon as possible. Please do
not hesitate to contact me if you have any questions.


Thank you,


Amii Limpp
Disability Program Manager
National Archives and Records Administration
Office of Equal Employment Opportunity Programs
8601 Adelphi Road, Suite 1331
College Park, MD 20740

301-837-1830 (work) / 301-837-2030 (fax)
Amii.Limpp@nara.gov


Attachments:

    -   Position Description
    -   Medical Authorization form
    -   Environmental Survey and Testing report
